Citation Nr: 0632917	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as chronic myofascial mid and low back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to January 
1998.

This matter comes before the Board of Veterans' Appeals (BVA) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought on appeal.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held in October 2005, in Pittsburgh, PA, before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In his December 2004 substantive appeal, the veteran 
indicated that he was having leg and hip problems, raising 
the possibility that he intends to pursue compensation claims 
for these conditions.  This matter is referred to the RO for 
clarification and action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's spina bifida is a congenital or 
developmental defect which existed prior to service, and the 
competent evidence of record shows it was subject to 
superimposed injuries sustained in service in 1994, 
productive of chronic myofascial pain of the mid and low back 
with radiculopathy.  




CONCLUSIONS OF LAW

1.  Spina bifida occulta, in and of itself, is not a disease 
or injury within the meaning of applicable legislation 
providing compensation benefits.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2006).

2.  Service connection for myofascial mid and low back pain 
with a radicular component, superimposed on pre-existing 
spina bifida occulta due to injuries to the spine sustained 
during service, is warranted.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  In the decision below, the Board has 
granted the veteran's claim for service connection for a low 
back disorder claimed as chronic myofascial mid and low back 
pain, and therefore the benefit sought on appeal has been 
granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Board notes that the veteran was 
not specifically provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the veteran 
on these two elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
appellant is entitled to service connection for his claimed 
low and mid back disorder, and the RO will be responsible for 
addressing any notice defect with respect to the disability 
rating and effective date elements when effectuating the 
award.

Factual Background

The service medical records include an October 1992 
enlistment examination which showed that clinical evaluation 
of the spine was normal.  In February 1994, the veteran was 
seen for complaints of low back pain after doing wind sprints 
and an assessment of lumbar strain was made.  An entry dated 
in June 1994 indicates that the veteran sustained a second 
back injury as a result of a fall.  He complained of back 
pain radiating to the legs and an assessment of low back pain 
was made.   In June 1994 the veteran continued to complain of 
low back pain and X-ray films were taken which revealed spina 
bifida occulta of L5 and possible spondylolysis of pars 
interarticularis of L5.  An entry dated in February 1996 
shows that the veteran continued to complain of back pain 
assessed as mid-back pain with muscle spasms.  The November 
1997 separation examination indicates that the veteran had a 
history of spina bifida and probable L5 spondylolysis 
diagnosed in May 1997.  

Dr. B. provided a medical statement in December 1998.  He 
noted a history of a back injury to the veteran during 
service when he fell while on an obstacle course, with 
complaints of pain and S1 radicular symptoms since that time 
.  X-ray findings revealed spina bifida occulta at the lower 
lumbar spine.  The doctor recommended that an MRI be done to 
rule out disc herniation.  An MRI of the lumbar spine done in 
January 1999 revealed disc degeneration of L5-S1 and L4-5 
stenosis secondary to disc bulge.  Dr. B's MRI assessment 
indicated that there was no evidence of nerve root 
impingement.  There was some foraminal stenosis at L4-5 and 
L5-S1, but no frank disc herniation.

The veteran was seen once by Dr. A. in 1999, but that doctor 
did not note the veteran's history of spina bifida nor 
provide an opinion as to the etiology of the back problems.  

A VA examination of the spine was conducted in July 2003 and 
the claims folder was reviewed.  The veteran complained of 
back pain with radiculopathy.  X-ray films were normal aside 
from a finding of spina bifida occulta, described as a 
developmental variant of incomplete closure of the posterior 
elements of L5.  A diagnosis of chronic myofascial mid and 
low back pain was made.  The examiner believed that the 
veteran's post-service back condition was consistent with his 
back problems in service.  The examiner noted that the 
veteran had the same complaints relating to the back that he 
had in service, without any real pathologic findings.   

The file includes records from Dr. F. dated from December 
2002 to October 2005.  Dr. F provided a medical statement and 
summary of those records in December 2005.  He indicated that 
the veteran had been a patient of his since December 2002 and 
noted that his chief symptoms were low back pain radiating 
into the legs, which started after a fall in the military.  
Dr. F. opined that the veteran's symptomatology was the 
result of his fall, explaining that although X-ray films 
showed spina bifida occulta in the lumbar spine, this was not 
the cause of the symptoms, but a complicating factor.  The 
doctor added that the service injury that the veteran 
incurred was superimposed on a spine with spina bifida and 
would result in increased instability of the spine.  The 
doctor noted that without the trauma, the veteran would most 
likely have had no symptoms related to spina bifida.   

The veteran presented testimony before the undersigned 
Veterans Law Judge in October 2005.  He testified that he 
fell when he slipped off a rope on an obstacle course and 
fell 15 to 18 feet onto his back in 1994.  He indicated that 
he sought treatment for it thereafter.  


Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110,; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for a chronic disease, 
such as arthritis, if the disease if manifested to a 
compensable degree (10 percent) within one year following 
service.  This presumption can be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the presumption of soundness applies because a 
clinical evaluation during the veteran's enlistment 
examination in October 1992 revealed that his spine was 
normal.  The Board must therefore presume that the veteran 
was in sound condition at the time he entered service in July 
1993.

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows that the spina bifida occulta 
initially shown by X-ray films during service in 1994 was 
described by a VA examiner post-service as a developmental 
defect (existing prior to service).  Congenital or 
developmental defects may not be service connected because 
they are not considered injuries or diseases under VA law and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Spina bifida 
occulta is a developmental disorder for which benefits may 
not be granted, see Thibault v. Brown, 5 Vet. App. 520, 522-
23 (1993), and thus service connection cannot be granted for 
this disorder.

Many such defects, however, can be subject to superimposed 
disease or injury.  If, during an individual's military 
service, superimposed disease or injury does occur, service-
connection may indeed be warranted for the resultant 
disability.  See VAOGCPREC 82-90.  Specifically, the VA 
General Counsel, in a precedent opinion, indicated that there 
is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for 
service connection purposes in that congenital diseases may 
be recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on 
the other hand, because of 38 C.F.R. § 3.303(c), is not 
service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the service medical records document back 
injuries in February and June 1994 resulting in subsequent 
complaints of back pain and radiculopathy, assessed as lumbar 
strain and low back pain, requiring treatment throughout the 
remainder of service.  

Post service, on VA examination in July 2003 chronic 
myofascial and low back pain was diagnosed and the VA 
examiner indicated that this was consistent with the 
complaints made in service, in effect etiologically relating 
the diagnosis not to spina bifida initially identified in 
service, but instead to the back injuries sustained in 
service.  Consistent with the VA examiner's findings is the 
opinion of Dr. F. who provided a medical statement in 2005 
and treated the veteran for back problems from 2002 forward.  
Dr. F. opined that that veteran's chief symptoms were low 
back pain radiating into the legs, which started after a fall 
in the military.  Dr. F. opined that the veteran's 
symptomatology was the result of his fall (in service), 
explaining that although X-ray films showed spina bifida 
occulta in the lumbar spine, this was not the cause of the 
symptoms, but a complicating factor.  The doctor added that 
the service injury that the veteran incurred was superimposed 
on a spine with spina bifida and would ultimately result in 
increased instability of the spine. Significantly, he stated 
that absent the in-service trauma, the veteran would most 
likely have had no symptoms related to spina bifida.

In essence, both the VA examiner and Dr. F. determined that 
the veteran experienced a superimposed back injury during 
service on top of pre-existing spina bifida occulta which 
resulted in additional disability, primarily manifested by 
pain with radicular symptoms.  There is no contrary medical 
opinion of record.  Further support for a finding that the 
veteran sustained a superimposed back injury during service 
is evidenced by the fact that spina bifida occulta, a 
developmental disorder which manifested before the veteran's 
entrance into service, was entirely asymptomatic until the 
veteran sustained the back injuries in1994.  

A review of the August 2003 rating decision indicates that 
the primary basis for the RO's denial of the claim was based 
on the conclusion that the post-service diagnosis of 
myofascial pain was not indicative of an actual physical 
disabling condition, citing the case of Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285.  The Board observes that VA does 
not generally grant service connection for symptoms alone, 
such as pain, without an identified basis for those symptoms.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
However, in this case, the Board believes that the diagnosed 
back pain is accompanied by a neurological component 
productive of radiculopathy into the legs as documented both 
in the service medical records and post-service clinical 
evidence, and that therefore his current back disability is 
not manifested by pain alone and is productive of actual 
physical symptomatology and manifestations in addition to 
pain.   

In essence, the evidence establishes the veteran's currently 
manifested chronic myofascial mid and low back pain with a 
radicular component is due to spinal injuries sustained in 
service which were superimposed on pre-existing 
congenital/developmental spina bifida occulta.  Hence, 
service connection for such disability is warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence supports the service connection claim for myofascial 
mid and low back pain with a radicular component, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection claim for myofascial mid 
and low back pain with a radicular component is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


